COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ROBERT G. HOULE,                              §               No. 08-16-00234-CV

                      Appellant,               §                  Appeal from the

 v.                                            §            County Court at Law No. 5

 CAPITAL ONE BANK (USA), N. A.,                §             of El Paso County, Texas

                       Appellee.               §              (TC# 2015-CCV01442)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s Motion to Extend Time to Submit Results of

Mediation and ORDERS that the mediation process be extended until January 14, 2017. Upon

completion of mediation, the parties are directed to comply with the instructions set forth in our

order of September 16, 2016.

       IT IS SO ORDERED this 17th day of November, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.